COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-14-00079-CR


Curtis Lee Sheppard, Jr.               §    From the 78th District Court

                                       §    of Wichita County (48,429-B)

v.                                     §    May 8, 2014

                                       §    Per Curiam

The State of Texas                     §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM